DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .\
 
Election/Restrictions
2.	Applicant’s election  without traverse of election of Group A corresponding to claims 1-4 for prosecution on merits filed on 02/28/2022 is acknowledged.

3.	Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected  Invention, there being no allowable generic or linking claim. Election was made  without traverse in the reply filed on 02/28/2022.
Therefore, Claims 1-4 are pending and have been considered below.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 4 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
change the rotational speed of the propeller to a rotational speed of the propeller”, renders the claim indefinite, since it is not clear, what is meant by “changing the rotational speed of the propeller to a rotational speed of the propeller”?
Appropriate clarification is required.

 Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

7.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over UK et al. (KR 10-1843147B1) in view of JU et al. (KR-2018-0047055A).
As Per Claim 1, UK et al. (UK) teaches,  an unmanned aerial robot (via drone D, Fig. 1) comprising:  a camera sensor  (via camera 210, Fig.3) configured to capture a first pattern that is marked on a station cover and is used for a station identification and a second pattern that is marked inside a station and is used for a precision landing; (via Drone D via camera 210 is being capable of taking pictures of pattern marked on the station cover,  See page 2,  para 5-6; Page 4,  paras 3-6);  a transceiver configured to transmit and receive a radio signal; (vai “drone having wireless charging receiver installed at an upper portion thereof”, page 2, para 5);
and a processor functionally connected to the camera sensor and the transceiver, ( via control unit , Page 2, para 5) and  control the transceiver to transmit a radio signal that indicates the landing station to open the station cover,  (See page 4, para 3-page 5, para 1), ref. claim 1, Fig. 1-7b)).

However, UK does not explicitly teach, wherein the processor is configured to determine a landing station for landing based on the first pattern captured by the 
In a related field of Art, JU et al. (JU) teaches, apparatus and method for precision landing guidance, wherein, wherein the processor is configured to determine a landing station for landing based on the first pattern captured by the camera sensor,
and perform the precision landing at the landing station based on the second pattern of the landing station.  (via precision landing induction apparatus , Abstract, page 6, para 2. Also see Page 6, para 3 to page 8, para 1), Fig. 1-3B).
It would have been obvious to one of ordinary skill in the art, having the teachings of UK and JU  before the effective filing date of the claimed invention  to modify the systems of UK to include the teachings (the precision landing induction apparatus, guidance system) of  JU  and configure with the system of UK  in order to install precision landing induction apparatus on board the UAV  and  marker in the landing station constituting by a specific pattern representing the destination as in the QR code. Motivation to combine the two teachings is, by installing marker, facilitating landing of the UAV on the landing station( i.e., precision guidance).

As per Claim 2, UK as modified by JU  teaches the limitation of Claim 1. However, UK  in view of JU teaches, wherein the processor identifies a station identifier (ID) through the captured first pattern and checks whether the identified station ID is identical to a landing station ID, that is previously stored in the unmanned aerial robot, (JU : (via precision landing induction apparatus , Abstract, page 6, para 2. Also see Page 6, para 3 to page 8, para 1), Fig. 1-3B). 

As per Claim 3, UK as modified by JU  teaches the limitation of Claim 1. However, UK  in view of JU teaches, wherein if the second pattern of the landing station is not recognized, the processor turns on a lamp included in the unmanned aerial robot (JU : via LED pattern recognition, Page 7, last paragraph) `or controls a motor included in the unmanned aerial robot to increase a rotational speed of a propeller of the unmanned aerial robot.  
 
As per Claim 4, UK as modified by JU  teaches the limitation of Claim 1. However, UK  in view of JU  does not explicitly teach, wherein if the second pattern of the landing station is recognized, the processor controls to change the rotational speed of the propeller to a rotational speed of the propeller for the precision landing.
However,  it would have been obvious to one ordinary skill; in the art to recognize that  when the drone is landing on the landing station, it will be changing the rotational speed of  the propellers  from high speed to low speed in order to lose lift force , to execute landing mode and  to minimize the speed of the drone for precision landing.
Therefore, it would have been obvious to one ordinary kill in they art to recognize that UK in view of JU has the teachings of  when  the second pattern of the landing station is recognized, the processor controls to change the rotational speed of the propeller to a rotational speed of the propeller for the precision landing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663